ON MOTION FOR REHEARING

SHAHOOD, J.
We grant appellant’s motion for rehearing, withdraw our previously entered Per Curiam Affirmance and substitute the following in its place:
Appellant sought return of firearms seized during the incident which led to his arrest and conviction for aggravated assault with a firearm on a police officer and other charges.
Although the trial court summarily denied appellant’s motion for return of property, its ruling is affirmed. As a convicted and incarcerated felon, appellant cannot take possession of these firearms. Since appellant filed his motion for return of property, appellant’s felony convictions have been affirmed by this court. As a convicted felon, appellant is no longer entitled to own or to have in his care, custody, possession, or control any firearms. § 790.23(l)(a), Fla. Stat. (2003). It is well-settled that if a trial court reaches the right result, but for the wrong reasons, it will be upheld if there is any basis which would support the judgment in the record. See Robertson v. State, 829 So.2d 901, 906 (Fla.2002).
AFFIRMED.
FARMER, C.J., and WARNER, J., concur.